Title: From John Quincy Adams to Abigail Amelia Adams Smith, 10 October 1803
From: Adams, John Quincy
To: Smith, Abigail Amelia Adams



My dear Sister
Newark Monday 10. Octr. 1803

I wrote my mother from Providence, an account of our progress thus far, but the narrative since that time is so far from being agreeable that it will be more expedient to make the present communication to you—
After being two days detained for want of wind at Providence, where Mr. Otis left us and came on by land, we came down on Tuesday last, the 4th: to Newport—We were there again wind bound two days more; and Friday Morning sailed with a wind which soon became adverse, and kept us buffetting with a smart gale and a heavy sea, for four and twenty hours, in a Packet-boat far from sound either in hull or rigging. I scarcely ever witness’d at sea a more uncomfortable day. We were all sick, and my wife cooped up with her infant in one birth of an after State Room, and George, sick the whole night long in the other, suffered from anxiety, constraint, and alarm, too much for her infirm state of health—Saturday morning we were glad to get into the Harbour of New-London, where we pass’d the day, and promised ourselves a Night of quiet and refreshment—But just as we were retiring to bed, at 10 in the evening we were summoned again to the Packet, as the wind had become favourable. At Midnight we embarked then, and after a run of fifteen hours landed yesterday at 3. in the afternoon at Powles Hook. We found there a Stage Coach which brought us immediately to this Place—We stop’d at Giffords between 5 and 6 last evening; and with great difficulty obtained a single chamber with three beds and a mattress on the floor, to lodge us all together. My wife immediately on coming into the house, went to bed with a violent fever, which has not yet altogether subsided. I called in Dr. Johnson, a physician of the place, whom perhaps you know, and he has administered such medicines as he thought the case required; and they are now in operation. The fever is less alarming than it was in the Night, but far from being subdued. I know not when it will be in my power to continue my journey, but I have resigned all expectation of reaching Washington at the opening of the Session.
I inquired after your husband at the Hook, and heard he was well, a few days since he was out here. I have seen Mrs. Smith and our Sister Adams, who have also called to Visit my poor wife. Mrs. Smith very kindly and urgently invited us to her house; but our patient is not in a condition to be moved, and we are too numerous to quarter ourselves at once upon one family. George however, I have carried there to avoid his troublesome noise and restlessness, which his mother could not now support.
We found here a number of the members of Congress from New-England and New-York, who proceeded this morning upon their journey. Among the rest are Colonel Pickering and Dr. Cutter. The Vice-President and Dr. Eustis, with some others went from this yesterday, as far as Elizabeth-Town.
I wish I had a tale of more cheering import to unfold; but as it is a duty to be prepared for all the Events of this world, I endeavour to accommodate myself as much as possible to this, looking with pleasure to the smiling face of Hope, but leaning only upon the staff of fortitude.
Your’s affectionately,
John Quincy Adams